STATE OF LOUISIANA
            COURT OF APPEAL, FIRST CIRCUIT

DODSON &          HOOKS,      APLC                                        NO.   2021    CW   1342

VERSUS


THE    LOUISIANA            COMMUNITY
DEVELOPMENT             CAPITAL      FUND,
INC. (      CAPFUND)


            CONSOLIDATED          WITH




THE    LOUISIANA            COMMUNITY
DEVELOPMENT             CAPITAL      FUND,
INC. (      CAPFUND)


VERSUS

                                                                          FEBRUARY     17,   2022
DODSON &          HOOKS,      APLC




In    Re:          Dodson &          Hooks,    APLC,                for
                                                         applying         supervisory        writs,
                   19th       Judicial        District     Court,   Parish      of   East     Baton
                   Rouge,      No.    642, 674    c/ w, 652, 673.



BEFORE:            WHIPPLE,       C. J.,      PENZATO AND   HESTER,   JJ.


         WRIT DENIED.


                                                    VGW
                                                    AHP
                                                    CHH




COURT       OF    APPEAL,      FIRST     CIRCUIT




     WEP aERKOkFCFOR
                       CL

                        THE   COURT
                                      O/U R